DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 10-6-2021 has been entered.  Claims 3-6, 11-21, 23-28, and 47 were amended.   Claims 1-21 and 23-47 are pending.  Applicant’s amendments have obviated the precious 35 USC 112(b) rejections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a printed product-related feeding apparatus in claim 1; a printed product-related removal apparatus in Claim 1; an ejection apparatus of Claims 4, 27 and 47; a stationary or semi-stationary clamping or pressing apparatus of Claim 29.   In re Claim 30, the controllable force-exerting and operatively connected clamping or pressing apparatuses comprising first clamping or pressing apparatuses at the first cutting location and a-second clamping or pressing apparatuses at the second cutting location.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In re Claim 1, a printed product-related feeding apparatus in claim 1 was interpreted as feed wheel 120 (feeding apparatus) (see Para. 0168 and Figs. 3 and 14).  In re Claim 1, a printed product-related removal apparatus was interpreted as the rotatable removal apparatus (four-clamp system) 160 according to Figure 11 (see Fig. 11, and Para. 0207).   The ejection apparatus of Claims 4, 27 and 47, was interpreted as 500 (see Para. 0093-94; 0234-0235).  In re Claim 29, a stationary or semi-stationary clamping or pressing apparatus was interpreted as one of the transport clamping apparatus #130, a clamp #161 of the four clamp system #160, press bars #200, or press beams.  In re Claim 30, the controllable force-exerting and operatively connected clamping or pressing apparatuses comprising first clamping or pressing apparatuses at the first cutting location and a-second clamping or pressing apparatuses at the second cutting location was interpreted as one of the transport clamping apparatus #130, a clamp #161 of the four clamp system #160, press bars #200, or press beams.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
Claims 1-21 and 23-47 are allowed.
The closest prior art is US 2016/0311125 to Meyer and JP2013183173A.  However, Neither Meyer nor JP2013183173A teaches the controller claimed.  Namely, a controller configured to “determine whether to perform at least one subsequent edge-related cutting operation on the first edge of the printed product based on a quality of a first cut made by the first edge-related cutting operation on the first edge, and Page 2 of 28 operate the cutting tool to perform the at least one subsequent edge-related cutting operation on the first edge of the printed product based on determining to perform the at least one subsequent edge-related cutting operation on the printed product.”  Meyer does not tach a controller configured to perform this function.  Further, while JP2013183173A teaches a controller, the controller re-executes the cut-off operation, when determining non-feed in the sheet feeding operation (see JP2013183173A, abstract). None of the art uncovered during the search teaches a controller configured to “determine whether to perform at least one subsequent edge-related cutting operation on the first edge of the printed product based on a quality of a first cut made by the first edge-related cutting operation on the first edge, and Page 2 of 28 operate the cutting tool to perform the at least one subsequent edge-related cutting operation on the first edge of the printed product based on determining to perform the at least one subsequent edge-related cutting operation on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724